DETAILED ACTION
This office action is in response to the amendment filed April 5, 2022.
Claim 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022 was filed after the mailing date of the application on the February 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see remarks, filed April 5, 2022, with respect to the rejection(s) of claim(s) 1-20 under §102. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art under §103 herein below. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4,6-9,11, 14-16, 19 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,1,6,4,5,6,7,11,13,14,16, 18 and 19 of co-pending Application No. 16/798,539 (reference application) in view of “Carlson” (US PG Publication 2012/0017121) and “Ito” (US PG Pub 2004/0078720).. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the co-pending application as aligned below:



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising: issuing a set command to transfer a diagnostic parameter record to a communication component of the computing environment, the diagnostic parameter record specifying a diagnostic action to be taken by the communication component to obtain diagnostic information and specifying a version of the diagnostic information using a version identifier to be obtained; and obtaining, based, in part, on issuing the set command, the diagnostic information, wherein the version of the diagnostic information obtained is the version specified using the version identifier, based on the version specified being supported by the communication component.  
2. The computer program product of claim 1, wherein the method further comprises issuing a read command to the communication component to obtain the diagnostic information.

4. The computer program product of claim 1, wherein the version specified is a selected version that includes a negotiated port speed comprising a number, a units indicator and a scaling factor.

6. The computer program product of claim 1, wherein the version of the diagnostic information specified is a particular version that is configured to include an extended block of information that includes a selected version of a port descriptor describing a port coupled to the communication component, the selected version of the port descriptor being one version of the port descriptor of a plurality of versions of the port descriptor to be supported by the communication component.  
7. The computer program product of claim 6, wherein the selected version of the port descriptor includes an indication of whether the port is part of a multiple lane connector packaging.  
8. The computer program product of claim 6, wherein the selected version of the port descriptor includes a port type qualifier for the port, a port speed of the port, a port speed units indicator and a port speed scaling factor.  
9. The computer program product of claim 1, wherein the version of the diagnostic information specified is a particular version that is configured to include an indicator that indicates whether a maximum speed of a port coupled to the communication component has been administratively configured.

11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: issuing a set command to transfer a diagnostic parameter record to a communication component of the computing environment, the diagnostic parameter record specifying a diagnostic action to be taken by the communication component to obtain diagnostic information and specifying using a version identifier a version of the diagnostic information to be obtained; and obtaining, based, in part, on issuing the set command, the diagnostic information, wherein the version of the diagnostic information obtained is the version specified, using the version identifier based on the version specified being supported by the communication component.

14. The computer system of claim 11, wherein the version of the diagnostic information specified is a particular version that is configured to include an extended block of information that includes a selected version of a port descriptor describing a port coupled to the communication component, the selected version of the port descriptor being one version of the port descriptor of a plurality of versions of the port descriptor to be supported by the communication component.  
15. The computer system of claim 14, wherein the selected version of the port descriptor includes an indication of whether the port is part of a multiple lane connector packaging, a port type qualifier for the port, a port speed of the port, a port speed units indicator and a port speed scaling factor.  
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: issuing a set command to transfer a diagnostic parameter record to a communication component of the computing environment, the diagnostic parameter record specifying a diagnostic action to be taken by the communication component to obtain diagnostic information and specifying using a version identifier a version of the diagnostic information to be obtained; and obtaining, based, in part, on issuing the set command, the diagnostic information, wherein the version of the diagnostic information obtained is the version specified using the version identifer, based on the version specified being supported by the communication component.

19. The computer-implemented method of claim 16, wherein the version of the diagnostic information specified is a particular version that is configured to include an extended block of information that includes a selected version of a port descriptor describing a port coupled to the communication component, the selected version of the port descriptor being one version of the port descriptor of a plurality of versions of the port descriptor to be supported by the communication component.  
20. The computer-implemented method of claim 19, wherein the selected version of the port descriptor includes an indication of whether the port is part of a multiple lane connector packaging, a port type qualifier for the port, a port speed of the port, a port speed units indicator and a port speed scaling factor.

1.  A computer program product for facilitating communication within a 
computing environment, the computer program product comprising: at least one 
computer readable storage medium readable by at least one processing circuit 
and storing instructions for performing a method comprising: issuing a read 
command to initiate a transfer of diagnostic information from a communication 
component of the computing environment;  and obtaining, based on issuing the 
read command, the diagnostic information from the communication component, the 
diagnostic information being configured based on a version of diagnostic 
information requested, the version being one version of a plurality of versions 
to be supported by the communication component, the diagnostic information 
including diagnostic information relating to one or more communication 
components of the computing environment and to be used to facilitate 
communication within the computing environment.

6.  The computer program product of claim 4, wherein the selected version of 
the port descriptor includes a port type qualifier for the port, a port speed 
of the port, a port speed units indicator and a port speed scaling factor.

4.  The computer program product of claim 1, wherein the communication 
component is a switch, the one or more communication components comprise a 
port, the diagnostic information comprises a diagnostic information record, and 
wherein based on the version of the diagnostic information record being 
requested being a selected version, the diagnostic information record is 
configured to include an extended block of information that includes a selected 
version of a port descriptor describing the port, the selected version of the 
port descriptor being one version of the port descriptor of a plurality of 
versions of the port descriptor to be supported by the switch. 
 
5.  The computer program product of claim 4, wherein the selected version of 
the port descriptor includes an indication of whether the port is part of a 
multiple lane connector packaging. 
 
6.  The computer program product of claim 4, wherein the selected version of 
the port descriptor includes a port type qualifier for the port, a port speed 
of the port, a port speed units indicator and a port speed scaling factor. 
 
7.  The computer program product of claim 1, wherein the one or more 
communication components comprise a port, and wherein the diagnostic 
information includes an indicator that indicates whether a maximum speed of the 
port has been administratively configured.
11.  A computer system for facilitating communication within a computing 
environment, the computer system comprising: a memory;  and a processor coupled 
to the memory, wherein the processor is configured to perform: issuing a read 
command to initiate a transfer of diagnostic information from a communication 
component of the computing environment;  and obtaining, based on issuing the 
read command, the diagnostic information from the communication component, the 
diagnostic information being configured based on a version of diagnostic 
information requested, the version being one version of a plurality of versions 
to be supported by the communication component, the diagnostic information 
including diagnostic information relating to one or more communication 
components of the computing environment and to be used to facilitate 
communication within the computing environment.
13.  The computer system of claim 11, wherein the communication component is a 
switch, the one or more communication components comprise a port, the 
diagnostic information comprises a diagnostic information record, and wherein 
based on the version of the diagnostic information record being requested being 
a selected version, the diagnostic information record is configured to include 
an extended block of information that includes a selected version of a port 
descriptor describing the port, the selected version of the port descriptor 
being one version of the port descriptor of a plurality of versions of the port 
descriptor to be supported by the switch. 
 
14.  The computer system of claim 13, wherein the selected version of the port 
descriptor includes an indication of whether the port is part of a multiple 
lane connector packaging, a port type qualifier for the port, a port speed of 
the port, a port speed units indicator and a port speed scaling factor.

16.  A computer-implemented method of facilitating communication within a 
computing environment, the computer-implemented method comprising: issuing a read command to initiate a transfer of diagnostic information from a 
communication component of the computing environment;  and obtaining, based on 
issuing the read command, the diagnostic information from the communication 
component, the diagnostic information being configured based on a version of 
diagnostic information requested, the version being one version of a plurality 
of versions to be supported by the communication component, the diagnostic 
information including diagnostic information relating to one or more 
communication components of the computing environment and to be used to 
facilitate communication within the computing environment. 

19.  The computer-implemented method of claim 18, wherein the selected version 
of the port descriptor includes an indication of whether the port is part of a 
multiple lane connector packaging, a port type qualifier for the port, a port 
speed of the port, a port speed units indicator and a port speed scaling 
factor. 
 
20.  The computer-implemented method of claim 16, wherein the one or more 
communication components comprise a port, and wherein the diagnostic 
information includes an indicator that indicates whether a maximum speed of the 
port has been administratively configured. 



The co-pending application does not teach, but Carlson teaches: 
a set command to transfer a diagnostic parameter record to a communication component of the computing environment, the diagnostic parameter record specifying a diagnostic action to be taken by the communication component to obtain diagnostic information and specifying a version of the diagnostic information to be obtained; (See Carlson, Fig. 9, 701-702, ¶¶74-75 teaches in response to a command response exception event in a computer network, issuing a set diagnostic parameters command to identifying diagnostic parameters for the information to saved by the director specific to the specified set of parameters in the command)  and obtaining, based, in part, on issuing the set command, (See Carlson, Fig. 9, 701-702, ¶¶74-75 teaches in response to a command response exception event in a computer network, issuing a set diagnostic parameters command to identifying diagnostic parameters for the information to saved by the director specific to the specified set of parameters in the command)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the co-pending claimed invention with the teachings of Carlson as Carlson provides a system for setting diagnostic parameters that allows for “comparing the highest round-trip transmission time to the threshold value and to a multiple of the lowest round-trip transmission time, whether the time period indicates a delay in communication between the I/O subsystem and the control unit requiring at least one of a monitoring action and a recovery action.” (¶4). 
Carslon does not explicitly teach, but Ito teaches: 
Using a version identifier…(e.g. diagnostic tool version number ¶121)
Using the version identifier…(e.g. diagnostic tool version number ¶121)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to combine the teachings of Carlson and Ito as Carlson refers to a set of diagnostic information and using virions identifiers/numbers is as such a combination is a simple substation of the diagnostic version number such as Itos for the information specficied in Carlson’s SDP command, with the predictable result of referencing the associated information by number. 


The Corresponding portions of independent claims 11 and 16 are rejected on the same basis. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3,10-12, and 16-17 s/are rejected under 35 U.S.C. 103 as being unpatentable over “Carlson” (US PG Publication 2012/0017121) in view of “Ito” (US PG Pub 2004/0078720) 

Regarding Claim 1, Carlson teaches: 
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising: issuing a set command to transfer a diagnostic parameter record to a communication component of the computing environment, the diagnostic parameter record specifying a diagnostic action to be taken by the communication component to obtain diagnostic information and specifying a version of the diagnostic information to be obtained; (See Carlson, Fig. 9, 701-702, ¶¶74-75 teaches in response to a command response exception event in a computer network, issuing a set diagnostic parameters command to identifying diagnostic parameters for the information to saved by the director specific to the specified set of parameters in the command) 


and obtaining, based, in part, on issuing the set command, the diagnostic information, wherein the version of the diagnostic information obtained is the version specified, based on the version specified being supported by the communication component.  (See 704, Fig. 9, ¶75 issuing read diagnostic command and gathering specified diagnostic data from the from the network switches such as those in ¶¶74-75 e.g. director diagnostic blocks of Fig. 12A or 12B). 

Carslon does not explicitly teach, but Ito teaches: 
Using a version identifier…(e.g. diagnostic tool version number ¶121)
Using the version identifier…(e.g. diagnostic tool version number ¶121)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to combine the teachings of Carlson and Ito as Carlson refers to a set of diagnostic information and using virions identifiers/numbers is as such a combination is a simple substation of the diagnostic version number such as Itos for the information specficied in Carlson’s SDP command, with the predictable result of referencing the associated information by number. 


2. The computer program product of claim 1, wherein the method further comprises issuing a read command to the communication component to obtain the diagnostic information.   (See 704, Fig. 9, ¶75 issuing read diagnostic command and gathering specified diagnostic data from the from the network switches such as those in ¶¶74-75 e.g. director diagnostic blocks of Fig. 12A or 12B). 


3. The computer program product of claim 2, wherein the communication component is a switch, the set command is a set diagnostic parameters command See Carlson, Fig. 9, 701-702, ¶¶74-75 teaches in response to a command response exception event in a computer network, issuing a set diagnostic parameters command to identifying diagnostic parameters for the information to saved by the director specific to the specified set of parameters in the command) 
and the read command is a read diagnostic information command, (See 704, Fig. 9, ¶75 issuing read diagnostic command and gathering specified diagnostic data from the from the network switches such as those in ¶¶74-75 e.g. director diagnostic blocks of Fig. 12A or 12B). 


the set diagnostic parameters command being included in a channel program and preceding the read diagnostic information command in the channel program, (See Channel programs described in e.g. ¶¶29,35-36 and further Fig. 9) and wherein the method further includes issuing the channel program by an operating system, wherein the set diagnostic parameters command and the read diagnostic information command are received by the switch, the set diagnostic parameters command indicating to the switch the diagnostic information to be transferred to the operating system in a diagnostic information record based on receiving the read diagnostic information command.  (See Fig. 9, ¶¶74-75 describing sending set and read diagnostic information commands for retrieving diagnostic information from the network switches based on the specified parameters) 


10. The computer program product of claim 1, wherein the version of the diagnostic information specified is a particular version that is configured to include a health summary definition block, the health summary definition block including an event type. (See Fig. 9, ¶¶74-75 describing sending set and read diagnostic information commands for retrieving diagnostic information from the network switches based on the specified parameters – see further e.g. the diagnostic blocks of Figs. 12A and B associated with the diagnostic information recorded in response the execption condition 701 and recording, for example, port and machine information, error counts and other statistics from the director specific diagnostic information). 


Claims 11 and 12 are rejected on the same basis as claim 1 and 3 above.
Claims 16 and 17 are rejected on the same basis as claim 1 and 3 above.

Allowable Subject Matter
Claims 5, 13, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the attached PTO-892 form includes addition references relevant to applicant’s disclosure including prior art related to command processing for diagnostic information retrevial in networked systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
6/17/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191